Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Office acknowledges Applicant’s response filed in the paper of February 24, 2022  However, Applicant’s claim amendments filed in the papers of February 24, 2022 and upon further consideration the restriction requirement mailed in the paper of August 25, 2021 s vacated.  A new restriction requirement is set forth below.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1 (part), 2, 4, 5, 12, 19-21, 25-28, 30, drawn to a transgenic plant comprising an isolated polynucleotide comprising a nucleic acid sequence encoding a modulator that is responsive to UV-B administration in a plant material of the transgenic plant, and wherein expression of modulator activates a downstream regulator of UBR8-COP1-HY5 UV-B signaling pathway or increases accumulation of a transcript encoding a member of UBR8-COP1-HY5 UV-B signaling pathway, and wherein said transgenic plant comprises a promoter, classified as C12N 15/82, for example.
II.	Claim(s), 1 (part), 2, 4, 5, 12, 14 (part), 16 (---part), 20, 21, 25-28, 30, drawn to a transgenic plant comprising an isolated polynucleotide comprising a nucleic acid sequence encoding a modulator that is responsive to UV-B administration in a plant material of the transgenic plant, and wherein expression of modulator activates a downstream regulator of UBR8-COP1-HY5 UV-B signaling pathway or increases accumulation of a transcript encoding a member of UBR8-COP1-HY5 UV-B signaling pathway, and wherein said transgenic plant comprises a polynucleotide for increasing a level of an endogenous plant hormone, classified as C12N 15/8202, for example.
III.	Claim(s), 1 (part), 2, 6, 12, 19-21, 25-28, 30, drawn to a transgenic plant comprising an isolated polynucleotide comprising a nucleic acid sequence encoding a modulator that is responsive to UV-B administration in a plant material of the transgenic plant, and wherein expression of said modulator reduces expression of a suppressor of UBR8-COP1-HY5 UV-B signaling pathway, and wherein said transgenic plant comprises a promoter, classified as C12N 15/8218, for example.
IV.	Claim(s), 1 (part), 2, 6, 12, 14 (part), 16 (---part), 20, 21, 25-28, 30, drawn to a transgenic plant comprising an isolated polynucleotide comprising a nucleic acid sequence encoding a modulator that is responsive to UV-B administration in a plant material of the transgenic plant, and wherein expression of said modulator reduces expression of a suppressor of UBR8-COP1-HY5 UV-B signaling pathway and wherein said transgenic plant comprises a polynucleotide for increasing a level of an endogenous plant hormone, classified as C12N 15/8201, for example.
V.	Claim(s), 1 (part), 3 (part), 12, 19-21, 25-28, 30, 32, 33, drawn to a transgenic plant comprising an isolated polynucleotide comprising a nucleic acid sequence encoding a modulator that is responsive to UV-B administration in a plant material of the transgenic plant, and wherein said transgenic plant comprises a promoter, classified as C12N 15/8216, for example.
VI.	Claim(s), 1 (part), 3 (part), 12, 14 (part), 16 (---part), 21, 25-28, 30, 32, 33, drawn to a transgenic plant comprising an isolated polynucleotide comprising a nucleic acid sequence encoding a modulator that is responsive to UV-B administration in a plant material of the transgenic plant, and wherein the transgenic plant further comprises a polynucleotide for increasing a level of an endogenous plant hormone, classified as C12N 15/8205, for example.
The inventions are distinct, each from the other because of the following 
reasons:
Invention of Groups I, III and V are patentably distinct from the invention of Group 
Groups II, IV and VI.  Invention of Groups I, III and V do not require increasing levels of endogenous plant hormone as required by the inventions of Groups II, IV and VI.  Invention of Groups I, III and V will require searching the art pertaining to large number proteins directly or indirectly involved in up-regulating expression of gene(s) which increase levels of endogenous plant hormone.  There is no such requirement for the inventions of Groups II, IV and VI.
Invention of Groups I-II are patenably distinct from the invention of Groups III-IV.  Invention of Groups I-II require that modulator activates a downstream regulator of UBR8-COP1-HY5 UV-B signaling pathway or increases accumulation of a transcript encoding a member of UBR8-COP1-HY5 UV-B signaling pathway. However, invention of Groups III-IV require expression of modulator which reduces expression of a suppressor of UBR8-COP1-HY5 UV-B signaling pathway.  Searching the art of invention of Groups I-II will reveal no information pertaining to the art related to the invention of Groups III-IV.
Invention of Groups I-IV are patentably distinct from the invention of Groups V-VI.  Invention of Groups V-VI do not require that modulator activation or suppression of UBR8-COP1-HY5 UV-B signaling pathway as required by the inventions of Groups I-IV.  Searching the art of invention of Groups I-IV will reveal no information pertaining to the art related to the invention of Groups V-VI.
Applicants are reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another.  These sequences are thus deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121.  Absent evidence to the contrary, each such nucleotide sequence and each amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141 et seq.  
Applicants are required to elect one gene from the following: (i) Hy5, CHS, COP1, UVR8, HYH, GPX7, SIG5, CRY3, ELIP1, SWA3, PHYA, FAR1, FHY3, FHY1FHL, MYB111, MYB12, MKP1, PAP1, C4H, MYB4, AtMYB12, AtCHS and AtC4H; and (ii) one hormone from the following: auxins, gibberellins, cytokinins and brassinosteroids with the elected Group of claims.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445.  The examiner can normally be reached on 8.30 a.m. to 5.00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information


/VINOD KUMAR/Primary Examiner, Art Unit 1663